Winkler, J.
This appeal is from, a judgment of conviction of theft of property over the value of twenty dollars. From the evidence and the charges of the court, given and refused, we are led to conclude that the only defense relied on in the court below was kleptomania, and if there was error in the charge of the court, and prejudicial to the rights of the defendant, under this defense and the testimony on that subject, such error is to be found in applying the facts to the general subject of insanity rather than in applying it directly and specifically to the peculiar condition of the defendant’s mind developed by the proofs; and in this respect we incline to the opinion that the charge, taken as a whole, was defective in not giving to the jury a special charge on the subject of this peculiar symptom, as it relates to the general subject of insanity.
It is said that kleptomania occurs not unfrequently as a symptom in mania and the mental confusion incidental to it, and in depression and delirium, in which its consideration involves less difficulty. But where it occurs in cases of concealed insanity, its discovery is not easy. Wharton & Stille’s Med. Jur. § 192. To our minds, what has been said by Ellinger and quoted in the authority just cited, in the nature of practical directions, may well be considered in connection with the case and the subject under consideration, not as law but as illustrating the propriety if not the necessity of a charge to the jury on this peculiar feature of the case,—as follows; “1. In the earlier developments of mania, kleptomania is an important symptom; it will, however, be found accompanied more or less by other symptoms of incipient derangement, such as a general alteration in the accustomed mode of feeling, thinking, occupation and life of the individual, a disposition to scold, dispute and quarrel, to drink, and to wander about busily, doing nothing, and the bodily signs of excitement (restlessness, want of sleep, rapid pulse, ota). 2. Kleptomania continues after the disease, to all *525external appearances, has ceased. Here the disease also has not yet terminated, which can only be indicated by a return of the original state of thought and feeling. (This calls for a continued course of observation by the examining physician.)
“3. There are distinct but occult hallucinations at work. These are to be assumed the more readily the more bizarre and exclusive is the desire to steal, and the more the objects to which it is confined are out of proportion to the property of the thief; and particular attention should be paid to the existence, present and past, of other symptoms of insanity.” An instance of this inordinate propensity to steal is cited in this connection from Dr. Bush, who says, “ In one instance a woman was exemplary in her obedience to every command of the moral law, except one,— she could not refrain from stealing.” We make these further quotations from this authority, as indicative of this peculiar symptom of insanity. “It would be difficult to prove directly that this propensity, continuing as it does through a whole life, and in a state of apparently perfect health, is, notwithstanding, a consequence of diseased or abnormal action in the brain, but the presumptive evidence in favor of this explanation is certainly strong. First, it is very often observed in abnormal conformations of the head, and accompanied by an imbecile condition of the understanding. * * * An instructive case has been lately Recorded in which this propensity seems to be the result of a rickety and scrofulous constitution.”
We mention these peculiarities in order to show the fact that kleptomania is a recognized symptom of mania, in some of its recognized forms at least, and to illustrate the importance — this being the peculiar defense,— of embracing in a general charge on the subject of insanity, this peculiar symptom,— a feature of the present case to which proper attention seems not to have been paid on the *526trial below, and which in our opinion would have been more fully developed if the attention of the jury had been called more pointedly to this feature of the defense.
Other questions are presented by the record and have been discussed in' argument, but are not considered by this court, not that they are unimportant or immaterial, but because if they are errors they are susceptible of easy correction on another trial. Because of what we deem a material defect in the charge, as above indicated, the judgment will be reversed and the cause remanded for á new trial.

Reversed and remanded.